DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-7, and 9-12 are pending and examined below.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Matthiesen et al. (US 2018/0188731) in view of Berdinis et al. (US 2018/0211218), Levy et al. (US 2019/0137290), and Gibbs et al. (US 2018/0335777).
	
Regarding claims 1 and 12, Matthiesen discloses an autonomous vehicle pickup and drop-off management system including a vehicle operation management system comprising (¶54 and Fig. 11 - management system 1102): 
one or more vehicles including equipment configured to provide a predetermined service inside the vehicle (¶56 and Fig. 11 – ride service 1108 corresponds to the recited predetermined service and vehicle 1114 corresponds to the recited one or more vehicles) and 
a running control unit configured to control autonomous running of the vehicle (¶18-19 - separate computing device corresponds to the recited running control unit, and autonomous ride corresponds to the recited autonomous running of the vehicle); and 
a server device including a service request information acquisition unit configured to  (¶20, ¶32 and Fig. 9 - may be hosted on multiple server computers corresponds to the recited 
acquire service request information including (¶32-33 and Fig. 9 - service request information acquisition)
start time specifying information for specifying time to start providing the service (¶33 - pick-up time), da
end time specifying information for specifying time to end the service (¶22 - estimated time of arrival), 
information on a pick-up point at which the vehicle picks up a user scheduled to receive the service (¶33 - a pick-up location), and 
information on a drop-off point at which the vehicle drops off the user (¶33 - drop-off locations), 
wherein at least one of the server device and the vehicle includes a position information acquisition unit configured to acquire position information on the vehicle (¶20 and ¶33 - autonomous vehicle location information and ride matching system 102 contains the corresponding position information acquisition unit), and 
a running route setting unit configured to set a running route of the vehicle, by using the service request information acquired by the service request information acquisition unit  (¶20 and ¶33 - travel routes and ride matching system 102 contains the corresponding service request information acquisition unit) and 
the position information on the vehicle acquired by the position information acquisition unit, such that the vehicle arrives at the pick-up point in keeping with the time to start providing the service and arrives at the drop-off point in keeping with the time to end the service (¶22, ¶33 and Fig. 9 – ride matching system 102 contains the corresponding position information acquisition unit, location information for the requestor computing device 804, a pick-up location for the ride request, one or more drop-off locations, a pick-up time, and/or any other suitable information including estimated time of arrival correspond to the recited times and locations), and 
wherein the running control unit controls running of the vehicle such that the vehicle runs along the running route set by the running route setting unit (Fig. 9 – elements 916-928 corresponds to the recited running route). 
While Matthiesen does disclose the use of utilizing end time specifying information (¶22), it does not explicitly disclose the rerunning the routing system based on a change in time to end the service however Berdinis discloses a system of coordinating autonomous vehicle routing including the service request information acquisition unit receives a change in the end time specifying information for specifying the time to end the service from the user, and the running route setting unit modifies the running route based on the change (¶107 – the execution module 508 can adjust a route automatically for other changes corresponding to the recited running route setting unit modifying the route where the change can include a modification to the delivery time corresponding to the recited request to change the time to end the service).

While Matthiesen further discloses a threshold distance of the pickup or drop-off location (¶23), it does not explicitly disclose the pickup/drop off location being the same point, or a standby/midpoint location.
However, Levy discloses a method for executing autonomous ridesharing request including the pick-up point and the drop-off point are the same point the running route setting unit (¶9 – picks up and/or delivers corresponds to the recited pick-up point and the drop-off point are the same point)
sets a route along which the vehicle runs to a place a predetermined distance away from the pick-up point and then returns to the pick-up point (¶44 - the autonomous vehicle can navigate to and stop in an alley near the dropoff location until the operator or remote computer system calls the autonomous vehicle to return to the dropoff location where near the drop off location corresponds to the recited predetermined distance away). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the rideshare system of Matthiesen in view of in view of Berdinis with the standby/midpoint system of Levy in order to limit or avoid obstruction to street traffic that may otherwise occur if the autonomous vehicle remained parked (e.g., double-parked) outside the entry of the building (Levy – ¶9).
stands by in the parking lot for a time that makes a time difference between an expected arrival time at the pick-up and drop-off point and the time to start providing the service smaller than a threshold value, then the vehicle runs (¶29-30 – calculation of timing between end of previous service and start of next service corresponding to the recited time difference between an expected arrival time at the pick-up and drop-off point and the time to start providing the service, threshold period of time before a scheduled starting time for the second service request corresponding to the recited threshold value, where if the idle time exceeds a threshold value, the vehicle will find a parking location.  The combination of the rideshare system with a midpoint/standby with the same drop off and pick up location of Matthiesen in view of Berdinis and Levy combined with the idle time parking of Gibbs discloses all of the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the rideshare system with a midpoint/standby with the same drop off and pick up location of Matthiesen in view of Berdinis and Levy combined with the idle time parking of Gibbs in order to allow an autonomous vehicle to sit and wait during idle times to be directed to a safe waiting spot so that the vehicle does not park in an illegal or unsafe location as well as avoid continuous movement which can waste fuel, increase emissions, contribute to traffic congestion, and require more frequent vehicle maintenance (Gibbs - ¶4).


Therefor claims 1 and 12 are allowed. Dependent claims 2, 4-7, and 9-11 are likewise allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665